Case 6:19-cv-06111-SOH Document 38                 Filed 03/11/21 Page 1 of 1 PageID #: 236


                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


STEVE D. YOUNG                                                                          PLAINTIFF


v.                                    Case No. 6:19-cv-6111

C.R. BARD, INC. and
PERIPHERAL VASCULAR, INC.                                                           DEFENDANTS


                                             ORDER

       Before the Court is the parties’ Joint Stipulation of Dismissal with Prejudice. ECF No. 37.

The parties stipulate that this case should be dismissed with prejudice. An action may be dismissed

by “a stipulation of dismissal signed by all parties who have appeared.” Fed. R. Civ. P.

41(a)(1)(A)(ii). “Caselaw concerning stipulated dismissals under Rule 41(a)(1)(A)(ii) is clear that

the entry of such a stipulation of dismissal is effective automatically and does not require judicial

approval.” Gardiner v. A.H. Robins Co., 747 F.2d 1180, 1189 (8th Cir. 1984). The instant

stipulation of dismissal is signed by Plaintiff and Defendants. Thus, Plaintiff’s claims against

Defendants were effectively dismissed when the parties filed the instant stipulation. However, this

order issues for purposes of maintaining the docket. Accordingly, this case is hereby DISMISSED

WITH PREJUDICE, with each side bearing their own fees and costs.

       IT IS SO ORDERED, this 11th day of March, 2021.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
